Case 1:19-cv-02414-AJN Document 36 Filed 12/06/19 Page 1 of 1

Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

60 East 42"4 Street, Suite 4510 Telephone: (212) 317-1200
New York, New York 10165 Facsimile: (212) 317-1620

 

jbarton@faillacelaw.com

  

December 6, 2 fig. rn ee |
BY ECF c i
Honorable Judge Alison J. Nathan ~ eo TEP |
Thurgood Marshall oe |
United States Courthouse Poo ae om
40 Foley Square | vB ead DEC 0 9 2019 — 1
New York, NY 10007 Lint PL me

Re: Rendon Campos et al v. Sixtyone Reade Pizza Inc. et al,
19-cv-02414

Your Honor:

This office represents plaintiffs Fermin Rendon Campos, Gregorio Garcia Maurelio and
Octaviano Ramos de la Rosa Vivaldo (“Plaintiffs”) in the above referenced matter. I write t Je
respectfully request. g.two-week extension of the deadline to submit the parties’ settlement

ed. cember 6. is econd request of its | alae

  
 
 

 

I was prepared to submit the parties’ agreement to the Court today; however, I noticed that
Defendants failed to properly execute a corporate confession securing the agreement. I discussed
the discrepancy with defense counsel and advised him that Plaintiffs are not willing to finalize
their agreement without sufficient security. Defense counsel indicated that he would endeavor to
have his clients properly execute the confession within the next two weeks. As such, the parties
respectfully request the deadline to submit their settlement materials be extended. If Defendants
do not appropriately execute the corporate confession, Plaintiffs will ask for this case to be
reopened and for discovery to resume.

 

Thank you for your attention.
i | q ¢ Respectfully submitted,
sO Th
/s/Jesse Barton
A\ a Jesse Barton
Hp ALISON J. NATHAN MICHAEL FAILLACE & ASSOCIATES, P.C.
UNITED STATES DISTRICT JUDGE Attorneys for the Plaintiffs

Certified as a minority-owned business in the State of New York

 

 
